DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions – Groups
Applicant’s election of Group I, claims 1-9 and 13-15 in the reply filed on 27 May 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-11, 16-17, and 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 May 2022.

Election/Restrictions – Species
Applicant’s election of species 1 (a species comprising DTDTMA (which is a cationic lipid), DOPE, and a peptide with Seq. ID #2) in the reply filed on 27 May 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
No claim is withdrawn due to the species election.

Status of Claims
Claims 1-11, 13-17, and 19-22 are pending.
Claims 10-11, 16-17, and 19-22 are withdrawn from consideration.
Claims 1-9 and 13-15 are subject to substantive examination.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. See MPEP 2173.03, second paragraph. In this case, the claimed term “(SEQ ID NO: 2)” is a term that appears clear on its face, but takes on a reasonable degree of uncertainty due to an inconsistency with the specification disclosure. The examiner has provided the following explanation below in support of this position.
Instant claim 1 recites that “(SEQ ID NO: 2)” is the following, as of the relevant text reproduced below, with an arrow added by the examiner pointing to a particular portion of the below-reproduced text.

    PNG
    media_image1.png
    38
    336
    media_image1.png
    Greyscale

However, the instant specification recites that “(SEQ ID NO: 2)” is the following, as of the instant specification on page 2, second line, with an arrow added by the examiner pointing to a relevant portion of the text.

    PNG
    media_image2.png
    39
    315
    media_image2.png
    Greyscale

These sequences are not the same because the “(SEQ ID NO: 2)” from the instant specification does not include the “XSX” portion that is in the “(SEQ ID NO: 2)” from the instant claims. As best understood by the examiner, S refers to serine and X refers to any amino acid, but requires the presence of an amino acid.
As such, in view of the disclosure in the instant specification, it is unclear as to what is meant by “(SEQ ID NO: 2).”
For the purposes of examination under prior art in view of the indefiniteness issue, the examiner will interpret the phrase “(SEQ ID NO: 2)” to refer to either 
    PNG
    media_image1.png
    38
    336
    media_image1.png
    Greyscale
;  or 
    PNG
    media_image2.png
    39
    315
    media_image2.png
    Greyscale
.

Claim Interpretation
Instant claim 1 recites a liposome for the non-viral delivery of mRNA to a cell. For the purposes of examination under prior art, this is understood to require that the composition is capable of non-viral delivery to a cell and can be used for this purpose. However, claim 1 is not understood to require the mRNA to be present. This is because, while claim 1 recites that the composition is for non-viral delivery of mRNA, it does not actually require the presence of mRNA.
According to MPEP 2114(II), apparatus claims cover what a device is, not what a device does, and this rationale is also understood by the examiner to be applicable to composition claims. Therefore, composition claims cover what the composition is, not what the composition does. As such, the instant claims cover what the composition is (e.g. a cationic liposome comprising specific lipids and a specific peptide in the case of claim 1), not what the composition does (deliver mRNA).
Similarly, claim 6 requires a nucleic acid. The examiner clarifies that, while claim 6 requires a nucleic acid, there is no specific requirement that the nucleic acid be mRNA. As such, a teaching of a nucleic acid that is not mRNA, such as plasmid DNA, or siRNA, is understood to meet the requirements of claim 6.

Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 6-9, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudisova et al. (Molecular Biosystems, Vol. 7, 2011, pages 422-436) in view of Hart et al. (US 2010/0184831 A1).
Kudisova et al. (hereafter referred to as Kudisova) is drawn to cationic vesicles (i.e. liposomes) comprising C14 analogs of DOTMA which may further comprise DOPE, as of Kudisova, page 422, title and abstract, wherein the structures of DOTMA and DOPE are set forth below from Kudisova, page 422, right column, figure 1.

    PNG
    media_image3.png
    278
    715
    media_image3.png
    Greyscale

The composition of Kudisova can be used for DNA or RNA delivery into cells, as of Kudisova, page 422, left column. The DOTMA analogs of Kudisova may be the following, as of Kudisova, page 423, right column, Scheme 1, reproduced below with annotation by the examiner.

    PNG
    media_image4.png
    350
    744
    media_image4.png
    Greyscale

Kudisova does not teach the required peptide.
Hart et al. (hereafter referred to as Hart) is drawn to a peptide which is combined with lipids to achieve non-viral gene delivery, as of Hart, title and abstract. Hart teaches the following peptides, as of page 13, Table 1A, reproduced below with annotation by the examiner.

    PNG
    media_image5.png
    515
    571
    media_image5.png
    Greyscale

Use of the peptide results in more efficient transfection of a target cell, as of at least paragraph 0048 of Hart.
Hart does not teach DTDTMA.
It would have been prima facie obvious for one of ordinary skill in the art to have combined the peptide of Hart with the cationic vesicles of Kudisova. Kudisova is drawn to cationic vesicles for transfection of a nucleic acid. The peptide of Hart is useful for improving transfection of a nucleic acid via improved targeting. As such, the skilled artisan would have been motivated to have combined the peptide of Hart with the vesicle of Kudisova in order to have predictably improved transfection with a reasonable expectation of success. The application of a known technique (adding the peptide of Hart) to a known product (e.g. that of Kudisova) ready for improvement (e.g. in transfection of a nucleic acid) to yield predictable results (improved transfection of said nucleic acid) is prima facie obvious. See MPEP 2143, Exemplary Rationale D.
As to claim 1, the claim requires that the liposome is for non-viral delivery of mRNA to a cell. Kudisova teaches delivery of RNA generally on page 422, left column; however, does not specify mRNA. Nevertheless, the skilled artisan would have expected that cationic vesicles and liposomes such as that of Kudisova would have been able to have delivered nucleic acids generally, and would therefore have been capable of delivering mRNA, even if neither Kudisova nor Hart suggest this, because cationic vesicles are used for delivery and transfection of genetic material. That the composition of Kudisova, Hart, or their combination would have been capable of delivering mRNA is sufficient to read on the claimed subject matter. See the above section entitled “Claim Interpretation.”
As to claim 2, Kudisova teaches DTDTMA and DOPE, and Hart teaches the required peptide.
As to claim 3, this claim is rejected for essentially the same reason that claim 2 is rejected.
As to claim 6, Kudisova teaches plasmid DNA as the nucleic acid, as of page 422, abstract. The examiner clarifies that claim 6 does not actually require that the nucleic acid be mRNA; as such, plasmid DNA as the nucleic acid is understood to be sufficient to meet the claim requirements.
As to claims 7-8, Hart teaches a lipid to peptide to nucleic acid ratio of 2:4:1, which is a nucleic acid to lipid to peptide ratio of 1:2:4, as of Hart, paragraph 0023. This appears to be slightly less total lipid than what is required by the instant claims. Nevertheless, generally, differences in concentration (e.g. of nucleic acid, total lipids, and peptide) between the claimed invention and prior art will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05(II)(A). In this case, no evidence of criticality appears to have been provided up to this point in the file record. Additionally, wherein the general conditions of a claim are taught by the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a delivery vehicle for nucleic acid transfection comprising a nucleic acid, lipids, and a peptide with Seq. ID #2 have been taught by the prior art. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges of these ingredients by routine experimentation.
As to claim 9, Hart teaches a pharmaceutically suitable carrier on paragraph 0121.
As to claims 13-14, these claims are rejected for essentially the same reason that claims 3 and 2 are rejected.


Claim(s) 1-3, 6-9, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irvine et al. (Molecular Therapy, Vol. 16, No. 3, March 2008, pages 508-515) in view of Hart et al. (US 2010/0184831 A1).
Irvine et al. (Molecular Therapy, Vol. 16, No. 3, March 2008, pages 508-515). Irvine et al. (hereafter referred to as Irvine) is drawn to gene transfer to vascular cells with the cationic lipid DTDTMA, as of Irvine, page 508, title and abstract. Also see Irvine, page 509, left column, relevant figure reproduced below.

    PNG
    media_image6.png
    250
    649
    media_image6.png
    Greyscale

Irvine uses the composition for delivery of plasmid DNA encoding luciferase, as of Irvine, page 509, caption of figure 1. Irvine also teaches DOPE, as of Irvine, page 509, right column. Irvine also teaches a peptide comprising a sixteen lysine sequence combined with the targeting sequence CYGLPHKFCG, as of Irvine, page 508, abstract.
Irvine differs from the claimed invention because the peptide of Irvine does not have the required “RVRR” motif between the sixteen lysines and the targeting sequence.
 Hart et al. (hereafter referred to as Hart) is drawn to a peptide which is combined with lipids to achieve non-viral gene delivery, as of Hart, title and abstract. Hart teaches the following peptides, as of page 13, Table 1A, reproduced below with annotation by the examiner.

    PNG
    media_image5.png
    515
    571
    media_image5.png
    Greyscale

Use of the peptide results in more efficient transfection of a target cell, as of at least paragraph 0048 of Hart. Hart compares the peptide sequence with the RVRR motif against that without the RVRR motif and finds that including the RVRR motif renders the peptide cleavable, as of Hart, paragraph 0024, and that cleavable peptides can be substituted for non-cleavable peptides, as of Hart, paragraph 0023.
Hart does not teach DTDTMA.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted the peptide of Hart (e.g. PCY) in place of the peptide of Irvine for use in the composition of Irvine. Irvine teaches a composition having DTDTMA, DOPE, a nucleic acid and a peptide. Hart teaches a composition comprising cationic lipids, a nucleic acid and a peptide, though the peptide of Hart is cleavable rather than the non-cleavable peptide of Irvine. However, both the cleavable peptide of Hart and the non-cleavable peptide of Irvine can be used to target nucleic acid delivery vehicles for nucleic acid transfection. As such, the skilled artisan would have been motivated to have substituted the cleavable peptide of Hart in place of the non-cleavable peptide in the composition of Irvine for predictable delivery and transfection of a nucleic acid with a reasonable expectation of success. The simple substitution of one element (the cleavable peptide of Hart) in place of another (the non-cleavable peptide of Irvine) to achieve predictable results (targeting a nucleic acid delivery vehicle for delivery and transfection of a nucleic acid) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
 As to claim 2, Irvine teaches DTDTMA and DOPE, and Hart teaches the required peptide.
As to claim 3, this claim is rejected for essentially the same reason that claim 2 is rejected.
As to claim 6, Irvine teaches plasmid DNA, as of page 508, abstract. The examiner clarifies that claim 6 does not actually require that the nucleic acid be mRNA; as such, plasmid DNA as the nucleic acid is understood to be sufficient to meet the claim requirements.
As to claims 7-8, Hart teaches a lipid to peptide to nucleic acid ratio of 2:4:1, which is a nucleic acid to lipid to peptide ratio of 1:2:4, as of Hart, paragraph 0023. This appears to be slightly less total lipid than what is required by the instant claims. Nevertheless, generally, differences in concentration (e.g. of nucleic acid, total lipids, and peptide) between the claimed invention and prior art will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05(II)(A). In this case, no evidence of criticality appears to have been provided up to this point in the file record. Additionally, wherein the general conditions of a claim are taught by the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a delivery vehicle for nucleic acid transfection comprising a nucleic acid, lipids, and a peptide with Seq. ID #2 have been taught by the prior art. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges of these ingredients by routine experimentation.
As to claim 9, Hart teaches a pharmaceutically suitable carrier on paragraph 0121.
As to claims 13-14, these claims are rejected for essentially the same reason that claims 3 and 2 are rejected.



Claim(s) 4-5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudisova et al. (Molecular Biosystems, Vol. 7, 2011, pages 422-436) in view of Hart et al. (US 2010/0184831 A1), the combination further in view of de Fougerolles et al. (US 2014/0343129 A1).
Claim(s) 4-5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irvine et al. (Molecular Therapy, Vol. 16, No. 3, March 2008, pages 508-515) in view of Hart et al. (US 2010/0184831 A1), the combination further in view of de Fougerolles et al. (US 2014/0343129 A1).
Kudisova and/or Irvine are drawn to cationic vesicles comprising DTDTMA, DOPE, and a nucleic acid. Hart is drawn to a peptide to aid in delivery of a nucleic acid for transfection. See the rejection above over Kudisova in view of Hart as well as Irvine in view of Hart by themselves.
None of the above references teach cholesterol.
De Fougerolles et al. (hereafter referred to as de Fougerolles) is drawn to a composition for delivery of therapeutic mRNA, as of de Fougerolles, title and abstract, though other nucleic acids such as DNA or siRNA may also be used, as of de Fougerolles, paragraph 0418. The compositions of de Fougerolles are lipid particles comprising a cationic lipid and, in one embodiment, 38.5 mol% cholesterol, as of de Fougerolles, paragraph 0647.
De Fougerolles does not teach DTDTMA.
It would have been prima facie obvious for one of ordinary skill in the art to have combined the cholesterol of de Fougerolles with the composition of Kudisova or Irvine in view of Hart. Both Kudisova/Irvine and Hart are drawn to cationic liposome or vesicle compositions for delivery and/or transfection of nucleic acids. De Fougerolles teaches that such compositions which deliver a nucleic acid may include lipids including cholesterol. As such, the skilled artisan would have been motivated to have formulated the lipid vesicles of Kudisova/Irvine and/or Hart with cholesterol in order to have predictably delivered a nucleic acid with a reasonable expectation of success. Combining prior art elements (e.g. cholesterol, as of de Fougerolles, DTDTMA, as of Kudisova/Irvine, and the peptide of Hart) according to known methods in order to yield predictable results (delivery and transfection of a nucleic acid) is prima facie obvious. See MPEP 2143, Exemplary Rationale A.
As to claims 4-5 and 15, the amount of 38.5 mol% cholesterol, as of de Fougerolles, paragraph 0647, is within the scope of what is required by these claims.
The examiner also takes the position that, were applicant to amend the claims to require mRNA, the teachings of de Fougerolles would appear to be relevant. This is at least because de Fougerolles teaches that mRNA can be substituted for DNA, as of de Fougerolles, paragraph 0418.

Additional Relevant Reference
As an additional relevant reference, the examiner cites Kudisova et al. (Molecular Pharmaceutics, Vol. 8, 2011, pages 1831-1847). Kudisova et al. (hereafter referred to as Kudisova) is drawn to lipoplexes comprising C14 glycerol based lipids, as of Kudisova, title and abstract, for delivery of nucleic acids such as DNA, as of Kudisova, page 1831, abstract. Kudisova teaches DTDTMA, as of Kudisova, page 1832.
As best understood by the examiner, the teachings of Kudisova et al. (Molecular Pharmaceutics, Vol. 8, 2011, pages 1831-1847) are similar to those of Kudisova et al. (Molecular Biosystems, Vol. 7, 2011, pages 422-436). As such, no additional rejection over Kudisova et al. (Molecular Biosystems, Vol. 7, 2011, pages 422-436) has been written as it would appear to be duplicative of that of Kudisova et al. (Molecular Pharmaceutics, Vol. 8, 2011, pages 1831-1847). Multiplying references, any one of which is as good as, but no better than, the others, adds to the burden and cost of prosecution and should therefore be avoided. See MPEP 904.03, third paragraph. As such, in view of these guidelines, no additional rejection has been written over Kudisova et al. (Molecular Pharmaceutics, Vol. 8, 2011, pages 1831-1847).
The examiner also notes Hart et al. (WO 2007/138324 A2). This appears to have essentially the same disclosure as Hart et al. (US 2010/0184831 A1). As such, no additional rejection over Hart et al. (WO 2007/138324 A2) has been written as it would appear to be duplicative of that over Hart et al. (US 2010/0184831 A1). See MPEP 904.03, as explained above.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612